PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s vehicle in the amount of $96.76 were caused when said vehicle struck a steel rod protruding from the Route 50 bridge of Interstate 79 at Bridgeport, West Virginia, which bridge is owned and maintained by the respondent; and to the effect that said damages were proximately caused by the negligence of an employee of the respondent, who used a grader to pull out an expansion joint on said bridge and exposed a steel rod, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount of $96.76.
Award of $96.76.